In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00312-CV

CHARLOTTE SKAGGS TAYLOR,                    §   On Appeal from the 442nd District
Appellant                                       Court
                                            §
                                                of Denton County (18-6356-442)
V.                                          §
                                                February 11, 2021
                                            §
WILLIAM CLARK TAYLOR, Appellee                  Memorandum Opinion by Justice
                                                Wallach

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Charlotte Skaggs Taylor shall pay all of the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach